DETAILED ACTION
	Claims 1-7 and 13-20 are currently pending in this Office action.  Claims 8-12 stand canceled.  Claims 19 and 20 are withdrawn for the reasons discussed below.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 19 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: New claims 19 and 20 are drawn to a method for ultrasonic additive manufacturing.  Inventions of original claims 1-7 and 13-18 and the invention of new claims 19 and 20 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the invention of claim 1 can be used in a materially different process of using that product, such as one requiring fewer or different steps, such as removing the material by heating.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Scope of the Elected Invention
The scope of the elected subject matter that will be examined and searched is as follows:
Claims 1-7 and 13-18, drawn to a sacrificial materialor use in ultrasonic additive manufacturing, wherein the component species are as follows:
sodium salt as the water soluble solid,
polyvinyl alcohol as the water-soluble binding agent, and
powdered metal as the stiffening component.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
Concerning the rejection made under 35 U.S.C. 103 over Demuth et al. (US 2018/0111337 A1), the remarks at page 8 contest the rejection on the basis that “Demuth […] is specifically directed toward 3D printing and that ultrasonic additive manufacturing is not an aspect of the technology disclosed in Demuth […], nor it is an aspect of the technology disclosed in Yoshimura.”  This is unpersuasive because, even as amended, the present claims are each drawn to a “sacrificial material comprising (a) at least one water-soluble solid; and (b) at least one water-soluble binding agent” not to a process.  As discussed previously and reiterated below, the recitation “for use in ultrasonic additive manufacturing” at line 1 of each of claims 1 and 13 is interpreted as an intended use because the claim body defines a structurally complete invention (e.g., components (a) and (b)) and the preamble only expresses a purpose for the sacrificial material.  New recitations in claims 1 and 13 starting from “process that includes” in line 7 to the end of each claim are merely descriptive of this purpose.  The product-by-process language in line 7 ((a) and (b) are mixed “prior to use”) further supports that (a) and (b) together define a structurally complete invention apart from the material’s intended use.  Therefore, even as amended with the new process recitations, the claims remain obvious over at least Demuth because Demuth teaches a sacrificial material comprising (a) and (b) as claimed.
	The previous rejection of claims 2, 9, and 14 under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 2018/0111337 A1) further in view of Yoshimura et al. (US 2017/0232684 A1) is withdrawn in light of the amendment eliminating “fiber glass” and “combinations thereof” from each claim and the cancelation of claim 9.  Nonetheless, new grounds of rejection are made below.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
claim 13 at line 6 includes period mark in the middle of the claim;
claim 14 at line 2 contains an extraneous space in the recitation “wherein  the stiffening component.”
Appropriate correction is required.

Claim Interpretation
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182
F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42
USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). MPEP 2111.02.
	Each of claims 1 and 13 at line 1 recites “[a] sacrificial material for use in ultrasonic additive manufacturing.” The recitation “for use in ultrasonic additive manufacturing” is interpreted as an intended use because the claim body defines a structurally complete invention (e.g., components (a) and (b)) and the preamble only expresses a purpose for the sacrificial material.  New recitations in claims 1 and 13 starting from “process that includes” in line 7 to the end of each claim are merely descriptive of this purpose.  The product-by-process language in line 7 ((a) and (b) are mixed “prior to use”) further supports that (a) and (b) together define a structurally complete invention apart from the intended use of the sacrificial material.
	For the purposes of the rejections below, each of the claims will be interpreted as being drawn to a product (e.g., the sacrificial material comprising (a) and (b)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	 Claims 1-7 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Case law holds that a single claim that claims both a composition and the method steps of using same is indefinite under 35 USC 112, second paragraph. See Ex parte Lyell, 17 USPQ 2d 1548 (Bd. Pat. App. 7 Inter. 1990).
	Claim 1 is indefinite because it claims both a “sacrificial material” and an ultrasonic additive manufacturing process of using the same.  This creates confusion as to the metes and bounds of the claim.  Claims 2-7 are indefinite by reason of their dependency from claim 1.
	Claim 13 is likewise indefinite because it claims both a “sacrificial material” and an ultrasonic additive manufacturing process of using the same.  As above, this creates confusion as to the metes and bounds of the claim.  Claims 14-17 are indefinite by reason of their dependency from claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-7 and 13-18 are rejected under 35 U.S.C. 101 because the claims are directed neither to a “process to use” nor a “composition,” but rather embraces or overlaps two different statutory classes 

Claim Rejections - 35 USC § 103
Claims 1, 3-7, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 2018/0111337 A1).
	With respect to claim 1, Demuth at claim 2 discloses a water soluble polymeric composition applicable as a consumable material in a 3D printer, the composition comprising a water soluble polymer, a rheological modifier, and a filler, where 90 to 100 weight percent of the individual ingredients are water soluble prior to combining.
	Demuth differs from the present claim because it is silent as to the purported use as presently recited.
	As discussed above, the recitation “for use in ultrasonic additive manufacturing” in present line 1 is interpreted as an intended use because the claim body defines a structurally complete invention (e.g., components (a) and (b)) and the preamble only expresses a purpose for the sacrificial material.  The recitation starting from “process that includes” in line 7 to the end of each claim are merely descriptive of this purpose.  The product-by-process language in line 7 ((a) and (b) are mixed “prior to use”) further supports that (a) and (b) together define a structurally complete invention apart from the intended use of the sacrificial material.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	Accordingly, since each of the claimed components is present and rendered obvious by the teachings of Demuth, a person having ordinary skill in the art before the effective filing date of the claimed 
	With respect to claim 3, Demuth at claim 1 specifies that the relative content of water soluble polymer is at least about 50 weight percent and of filler is at least 10 weight percent, each relative to the total composition.
	With respect to claim 4, Demuth at claim 12 discloses sodium chloride as the filler. The Example at [0055] employs a combination of polyvinyl alcohol and sodium chloride.
	With respect to claims 5 and 6, Demuth at claim 10 discloses polyvinyl alcohol as the water soluble polymer. The Example at [0055] employs a combination of polyvinyl alcohol and sodium chloride.
	With respect to claim 7, the claim recites a predetermined temperature and a predetermined period of time that is descriptive only of the intended purpose of the claimed sacrificial material, rather than of the material itself.  As discussed above, Demuth at claim 2 discloses a water soluble polymeric composition applicable as a consumable material in a 3D printer, the composition comprising a water soluble polymer, a rheological modifier, and a filler, where 90 to 100 weight percent of the individual ingredients are water soluble prior to combining.
	With respect to claim 13, Demuth at Example at [0055] employs a combination of polyvinyl alcohol and sodium chloride.
	Demuth differs from the present claim because it is silent as to the purported use as presently recited.
	As discussed above, the recitation “for use in ultrasonic additive manufacturing” in present line 1 is interpreted as an intended use because the claim body defines a structurally complete invention (e.g., components (a) and (b)) and the preamble only expresses a purpose for the sacrificial material.  The recitation starting from “process that includes” in line 7 to the end of each claim are merely descriptive of this purpose.  The product-by-process language in line 7 ((a) and (b) are mixed “prior to use”) further supports that (a) and (b) together define a structurally complete invention apart from the intended use of the sacrificial material.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	Accordingly, since each of the claimed components is present and rendered obvious by the teachings of Demuth, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the sacrificial material of Demuth containing a mixture of at least one water-soluble solid and at least one water-soluble binding agent to be capable of the proposed use as recited.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 15, Demuth at claim 1 specifies that the relative content of water soluble polymer is at least about 50 weight percent and of filler is at least 10 weight percent, each relative to the total composition.
	With respect to claim 16, Demuth at [0049] discloses that sodium chloride is water soluble. Claim
3 also discloses an embodiment where 100% of the ingredients are water soluble.
	With respect to claim 17, Demuth at claim 10 specifies that polyvinyl alcohol is water soluble.
	With respect to claim 18, the claim recites a predetermined temperature and a predetermined period of time that is descriptive only of the intended purpose of the claimed sacrificial material, rather than of the material itself.  As discussed above, Demuth at claim 2 discloses a water soluble polymeric composition applicable as a consumable material in a 3D printer, the composition comprising a water soluble polymer, a rheological modifier, and a filler, where 90 to 100 weight percent of the individual ingredients are water soluble prior to combining.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 2018/0111337 A1) as applied to claims 1 or 13 above, and further in view of Sugiyama et al. (US 2017/0197365 A1).
	With respect to claim 2, Demuth is directed to a consumable material for 3D printing comprising a polymeric material, but is silent as to further including a stiffening component species.
	Sugiyama discloses a powder comprising constituent particles employed as a support member for producing a three-dimensional object by additive manufacturing, the particles comprising a water-soluble material core and a shell with a lower water solubility than the core.  Abstract, claim 16, [0002].  The powder is a metal powder where the shell is metal.  Claim 7.  Such powder advantageously can be employed in additive processes without aggregation under humid conditions and provides support materials that can be easily removed with water following manufacture of the three-dimensional object.  [0031], [0034].
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Demuth and Sugiyama are both directed to sacrificial materials and the advantages of the powdered metal of Sugiyama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include at least one powdered metal in order to provide a sacrificial material that can be used under humid conditions and is readily water-soluble.

	Sugiyama discloses a powder comprising constituent particles employed as a support member for producing a three-dimensional object, the particles comprising a water-soluble material core and a shell with a lower water solubility than the core.  Abstract, claim 16.  The powder is a metal powder where the shell is metal.  Claim 7.  Such powder advantageously can be employed in additive processes without aggregation under humid conditions and provides support materials that can be easily removed with water following manufacture of the three-dimensional object.  [0031], [0034].
	“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
	Given that Demuth and Sugiyama are both directed to sacrificial materials and the advantages of the powdered metal of Sugiyama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include at least one powdered metal in order to provide a sacrificial material that can be used under humid conditions and is readily water-soluble.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763